                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

STACIE RAY, et al.                               ) CASE NO.: 2:18-cv-00272-MHW-CMV
                                                 )
                  Plaintiffs,                    ) JUDGE MICHAEL WATSON
                                                 )
         vs.                                     ) MAGISTRATE JUDGE CHELSEY
                                                 ) VASCURA
LANCE HIMES, et al.                              )
                                                 ) NOTICE OF WITHDRAWAL
                  Defendants.                    )
                                                 )
                                                 )


         Please take notice that the undersigned is hereby withdrawing as counsel of record for the

defendants in the referenced matter. The firm of Calfee, Halter & Griswold LLP, and Albert J.

Lucas and Jason J. Blake will continue in their representation of defendants.

Dated: February 27, 2019                      Respectfully submitted,

                                              /s/ Kimberly Moses
                                              KIMBERLY MOSES (0029601)
                                              ALBERT J. LUCAS (0007676)
                                              JASON J. BLAKE (0087692)
                                              CALFEE, HALTER & GRISWOLD LLP
                                              1200 Huntington Center
                                              41 S. High Street
                                              Columbus, Ohio 43215
                                              Telephone: (614) 621-1500
                                              Fax: (614) 621-0100
                                              kmoses@calfee.com
                                              alucas@calfee.com
                                              jblake@calfee.com
                                              Attorneys for Defendants




4823-4517-5945, v.1
                               CERTIFICATE OF SERVICE

         I hereby certify that on February 27, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. Parties may access this filing

through the Court’s system.



                                                   /s/ Kimberly Moses
                                                   One of the Attorneys for Defendants




                                               2

4823-4517-5945, v.1
